DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 3/9/2022 have been considered. Claims 2-9, 11-13, and 18-22 have been amended. Claims 1, 10, 14-17, and 23-25 have been cancelled. Claims 26-29 have been added. Claims 2-9, 11-13, 18-22, and 26-29 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6, 8, 11-12, 18-19, 22, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Nava (PGPub. 2018/0338625).
With regard to Claim 26:
Nava discloses: A comfort system (1700) for automatically obtaining a suitable resting position, comprising: a) an adjustable mattress (10) comprising a frame (30) provided with a rectangular base segment and at least one rectangular segment pivotally connected by a hinge to the base segment, wherein the at least one segment is adjustable by an actuation apparatus in the base segment (Figs. 1-4; [0065-0067]), and padding material (35, 170) provided above said frame; b) one or more room environment control systems (1718), each of which is operable in a plurality of controlled states ([0112]); c) one or more sensors located throughout said frame for detecting a current position of each of said at least one segment ([0116]); and d) control circuitry in data connection with said one or more room environment control systems, actuation apparatus and one or more sensors, wherein said control circuitry is configured to, upon determining that said one or more room environment control systems is operating at a given state of said plurality of controlled states, command operation of said actuation apparatus so as to cause adjustment of said at least Serial no.: 16/609,377 Page: 10 one pivotally connected segment until said mattress is brought to a predefined position as detected by said one or more sensors that is suitable for interacting with said one or more room environment control systems that is operating at said given state (Nava discloses that the bed of the comfort system can be automatically adjusted to several different positions based on a timed signal from an external device in the environment such as a TV turning on/off or a phone alarm being activated, see [0112]).
With regard to Claim 2:
Nava discloses: wherein the actuation apparatus comprises: a) an electric motor ([0107]); b) a linear actuator (70); and c) a motion-transmission module configured to transmit rotation of the motor to linear motion of the linear actuator (such a structure is inherent within and between an actuator and motor in order for the system to function), wherein the at least one adjustable segment is connected to the linear actuator and is actuated thereby ([Figs. 1-3; 0068]).
With regard to Claim 3:
Nava discloses: wherein the linear actuator is adapted to produce a linear motion that is transferred to the at least one adjustable segment as a linear motion by levers that are pivotally fixed on one side to the at least one adjustable segment and on the other side to the base segment (Figs. 1-3; [0065-0068]).
With regard to Claim 4:
Nava discloses: wherein the at least one adjustable segment comprises two sections, a first section abutting the base segment and a second section abutting the first section, and wherein said two sections are adjusted simultaneously; or wherein the frame comprises two adjustable segments on opposite sides of the base segment (Figs. 1-3; [0065-0068]).
With regard to Claim 6:
Nava discloses: further comprising a force absorbing apparatus (35, 170) suitable to absorb forces applied to the second section (the padding or the mattress can act as a force absorbing apparatus to any of the frame sections).
With regard to Claim 8:
Nava discloses: further comprising a power source suitable to provide power to the motor, the power source being selected from: A) an electrical cable configured to be connected to a power outlet; B) a battery cell; C) a rechargeable battery cell and a charge port; D) a power port configured to receive power from a remote battery cell; or E) a combination of two or more of the above ([0116-0117]).
With regard to Claim 12:
Nava discloses: wherein the padding material comprises one or more of springs, foam, memory foam, gel, or latex ([0089]).
With regard to Claim 18:
Nava discloses: wherein the one or more sensors are additionally configured to measure one or more parameters related to a sleep state or to a waking state of an individual, and wherein the control circuitry is additionally configured to analyze the measurements of the one or more parameters related to the sleep state or the waking state of an individual and control the at least one adjustable segment for bringing it to an additional predefined position (Nava: [0112, 0114, 0116]).
With regard to Claim 19:
Nava discloses: wherein the one or more parameters related to the sleep state or the waking state of an individual are chosen from a list comprising: weight exerted on the mattress at various locations, sounds produced around the mattress and motion across the mattress (Nava: [0114]).
With regard to Claim 22:
Nava discloses: further comprising a software application by which the predefined position is defined (it is inherent that the automated systems of Nava include a software application to run/define all the operations). 
With regard to Claim 27:
Nava discloses: further comprising a software application by which the additional predefined position is defined ([0112-0116]).
With regard to Claim 28:
Nava discloses: wherein the software application is provided in a dedicated appliance or is actuated from a mobile device ([0112-0116]).
With regard to Claim 29:
Nava discloses: wherein the control circuitry is in data connection with an external device that receives data related to the plurality of controlled states of the one or more room environment control systems or to the sleep state of the individual using the mattress ([0112-0116]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nava in view of Kramer (US Pat. No. 10,568,434).
With regard to Claim 5:
Nava discloses: wherein the first section is actuated in a same manner as one of the at least one adjustable segments if actuated, and the second section comprises a top side pivotally connected by a hinge to the first section (Figs. 1-3; [0065-0068]).
However Nava does not explicitly disclose: and a bottom side pivotally connected by arms to the central base segment.
Neverthless Kramer teaches an adjustable bed comprising a seat section (20, 80), and a foot section (22), comprising a first portion (86) and a second section (88), wherein said section is pivotally connected by arms (140) to the seat section (Fig. 7), for the purpose of allowing each section to be individually articulated in a simple and easy manner.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Nava with the teachings of Kramer such that the modifications yield: “and a bottom side pivotally connected by arms to the central base segment”, for the purpose of allowing each section to be individually articulated in a simple and easy manner.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nava in view of Hayakawa (US Pat. No. 5,231,711).
With regard to Claim 11:
Nava discloses the invention as described above.
However Nava does not explicitly disclose: further comprising a maintenance opening. 
Nevertheless Hayakawa teaches a folding bed comprising maintenance opening (7) located in the bottom of the bed (Figs. 4-7), for the purpose of providing easy access to the inner mechanisms of the bed.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Nava with the teachings of Hayakawa such that the modifications yield: “further comprising a maintenance opening”, for the purpose of providing easy access to the inner mechanisms of the bed and increasing the ease and rate of repair on the mattress and frame.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nava in view of Main (US Pat. No. 10,314,407).
With regard to Claim 20:
Nava discloses the invention as described above.
However Nava does not explicitly disclose: further configured to automatically bring environmental parameters of a room environment systems to a previously defined state.
Nevertheless Main teaches an intelligent sleep ecosystem that adjusts the contour and microclimate of a mattress surface as well as the ambient conditions of the sleep environment based on the user’s preferences and physiological state ([Abstract]), for the purpose of easily and automatically improving the sleep of a user.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified Nava with the teachings of Main such that the modification yields: “further configured to automatically bring the environmental parameters of a room environment systems to a previously defined state”, for the purpose of easily and automatically improving the sleep and comfort of a user.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nava in view of Sherman (PGPub. 2018/0027981).
With regard to Claim 21:
Nava discloses the invention as described above.
However Nava does not explicitly disclose: wherein the control circuitry comprises a machine learning module for autonomously learning habits and preferences, and accordingly defining mattress positions, and for autonomously obtaining the defined mattress positions.
Nevertheless Sherman teaches a climate-controlled mattress system comprising an operational control system that incorporates a learning algorithm that learns the sleep patterns or habits of the user and any seasonal variations in the sleep patterns, for the purpose of enhancing the automatic adjustability capabilities of the mattress system.
 Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified Nava with the teachings of Sherman such that the modification yields: “wherein the control circuitry comprises a machine learning module for autonomously learning habits and preferences, and accordingly defining mattress positions, and for autonomously obtaining the defined mattress positions”, for the purpose of enhancing the automatic adjustability capabilities of the mattress system.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nava in view of McGettigan (PGPub. 2004/0237205) and alternatively, and if necessary, in further view of Suh (PGPub. 2017/0325592).
With regard to Claim 13:
Nava discloses: An adjustable twin, King size or queen-size mattress system (10) comprising: a) two adjustable frames according to claim 26 (see rejection of Claim 26 above) arranged parallel and adjacent to each other and suitable to be fully contained within a common mattress (it is possible to put two frames of Nava next to each other and the two frames are capable of being covered/contained with a single large mattress or single large mattress covering), each of said two frames comprising a central base segment (36) and upper (31-33) and lower (37-38) body adjustable segments which are each pivotally connected by one or more hinges to said central base segment ([0065-0068]); b) the padding material positioned on each of said two adjustable frames and configured to independently adjust each side of the mattress associated with a corresponding frame in response to pivotal action of said upper and lower body segments (since the two frames are independent of each other, the padding on each frame will adjust separately from each other based on the frame articulation); c) two separate flexible casings (190), each of said casing enveloping a corresponding one of said adjustable frames ([0093]).
However Shih does not explicitly disclose: d) a fastening apparatus configured to releasably bind said two separate casings to the common mattress.
Nevertheless, McGettigan teaches a set of two mattresses arranged parallel and adjacent to each other, wherein each mattress is enveloped in a casing, wherein a fastening apparatus, such as Velcro or zippers, is configured to bind said two mattresses into a common mattress (Fig. 3; [0036]), for the purpose of providing an easily-adjustable modular bed system with a large surface area.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Nava with the teachings of McGettigan such that the modifications yields: “a fastening apparatus configured to releasably bind said two separate casings to the common mattress”, for the purpose of providing an easily-adjustable modular bed system as well as to expand the surface area of the mattress.
Alternatively, and if necessary, Suh teaches a double adjustable mattress frame system comprising two adjustable mattress frames arranged parallel and adjacent to each other, wherein each adjustable frame has an actuation module (Figs. 1-2; [0041]), for the purpose of providing a large-sized mattress wherein each side can be adjustable via respective actuators (Abstract, [0041]).
Thus, alternatively and if necessary, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have duplicated the mattress frame system of Nava (as modified above) as taught by Suh, such that the modification yields: “two adjustable frames…arranged parallel and adjacent to each other…two separate flexible casings, each of said casing enveloping a corresponding one of said two adjustable frames”, for the purpose of providing a large-sized mattress wherein each side of said mattress can be adjustable via respective actuators. Examiner also notes that since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (see In re Regis Paper Co. v. Bernis Co., 193 USPQ 8), duplicating the mattress frame system of Shih and arranging the mattress frame systems next to each other would only involve routine skill in the art.
With regard to Claim 7:
Nava (as modified above) discloses the invention as described above.
However, Nava does not explicitly disclose: wherein the mattress has a thickness not greater than 8 cm.
Nevertheless Suh teaches a motorized foldable bed frame wherein the bed frame has an overall thickness between 3 – 8 inches, for the purpose of reducing manufacturing ([0043]), packaging, and shipping costs as well as increasing ease of transportation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the thickness of the frame of Nava (as modified above) with the teachings of Suh such that the modification yields: “wherein the mattress has a thickness not greater than 8 cm”, for the purpose of producing smaller, lighter, and more transportable frames, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Gardner v TEC (MPEP 2144.04 IV.A).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nava in view of McGettigan and in further view of Shih (US Pat. No. 7,293,309).
With regard to Claim 9:
Nava (as modified above) discloses the invention as described above.
However, Nava does not explicitly disclose: wherein no part of each of the adjustable frames extends outside the two separate casings.
Nevertheless, Shih teaches an adjustable mattress wherein the whole mattress and adjustable mechanisms are contained within the mattress parts (see Ref 50 in Figs. 1-2 and 4-6 which comprises padding material disposed on top of the frame and boundary material which completely encloses the frame), for the purpose of creating a single easily transportable support structure that does not need any assembly.
Thus, it would have been obvious to one having ordinary skill in the art the time the invention was effectively filed to have modified Nava (as modified above) with the teachings of Shih such that the modifications yield: “wherein no part of each of the adjustable frames extends outside the two separate casings”, for the purpose of creating a single easily transportable support structure that does not need any assembly.
Response to Arguments
Applicant’s arguments, see Remarks filed 3/9/2022, with respect to the 35 USC 103 rejection(s) of Claims 2-9, 11-13, 18-22, and 26-29 have been fully considered but are not persuasive. 
In response Applicant’s amendments of the claims, specifically in regards to newly added Claim 26, a new 102 rejection under Nava has been created as disclosed above. Claim 26 discloses that the pivotally connected segments of the bed are adjusted to a certain predefined position when certain room environment control systems (i.e. temperature, noise, television, alarm, etc.) are operating at a certain state, wherein said predefined position is best suited for the respective room environment control that was activated. The bed comfort system of Nava anticipates each and every limitation of Claim 26. The system of Nava reacts to a signal from a signal generating device (i.e. tv, phone, tablet, ac system, alarm, etc.) and then adjusts a user’s bed to a predefined position best suited for a certain situation. Nava lists the following example in [0112]: 
“One such example here is optimizing the user's experience going to sleep. With the abovementioned problem, if they have their television on a sleep timer, once the television turns off, it sends a signal of status to the adjustable base controller 1708 to automatically activate the lowering of the head and foot sections in a slow manner to the user's preset sleeping position, and activates a timed massage. Similarly, if the user wants to automate their wake up experience, elevating of the head section or foot section on the base to a preset waking position or to a last set position is triggered automatically by an alarm clock function in a smartphone, tablet, smartwatch, fitness tracking device, alarm clock or other device.”
Applicant argues that there is a stark difference between the claimed application and the invention of Nava. Examiner respectfully disagrees. Both inventions automatically adjust a user’s bed to a certain position based on signals and systems within the room best suited for the respective signal/system that was activated. As claimed, Nava reads on at least independent Claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673